Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 (2-14 and 16-20 as being dependent from claims 1 and 15) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.: US 10,785,921. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by claims 1-17 of Patent No.: US 10,785,921 (see table below).
Claims 1-20 (2-14 and 16-20 as being dependent from claims 1 and 15) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.: US 9,820,447. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by claims 1-19 of Patent No.: US 9,820,447.
Claims 1-20 (2-14 and 16-20 as being dependent from claims 1 and 15) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.: US 10,159,198. Although the claims at issue are not identical, they are not patentably distinct from each the claims of the instant application would be anticipated by claims 1-17 of Patent No.: US 10,159,198.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (Pub. No.: US 2015/0128489); hereinafter referred to as “Yamada”.
Regarding Claim 1, Yamada teaches, in Figures 1-4, a horticulture grow light (Abs) comprising: a first plurality of white light emitting diodes (LEDs) (1A-1C) having a first color temperature ([0023]; warm white); a second plurality of far-red (2A-2C) having a second color temperature ([0024]), the second color temperature being different from the first color temperature; and a driver (3,4) configured to provide a first current (5) to the first plurality white LEDs and a second current (5) to the second plurality of white LEDs ([0026]), wherein, in a first mode, an overall spectral composition of the first plurality of white LEDs and the second plurality of white LEDs has a first-highest peak wavelength in a range from 400 nm to 510 nm and a second-highest peak wavelength in a range from 560 nm to 780 nm, and 
Yamada teaches the second plurality of LEDs are far-red LEDs. Yamada does not explicitly teach the second plurality of LEDs are white LEDs. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the grow light taught by Yamada by using a white LED for the second light source, since it is known in the art that white LEDs can emit far red light.
Yamada teaches a first-highest peak wavelength in the range from 380nm - 560nm and a second-highest peak wavelength in the range from 685nm to 780nm ([0023 - 0024]). Yamada does not teach a first-highest peak wavelength in a range from 400 nm to 510 nm and a second-highest peak wavelength in a range from 560 nm to 780 nm. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the grow light taught by Yamada by using a first-highest peak wavelength in a range from 400 nm to 510 nm and a second-highest peak wavelength in a range from 560 nm to 780 nm, since it has been held that a prima facie case of obviousness exist if a prior art teaches an overlapping range. 
Regarding Claim 2, Yamada teaches, in Figure 2, the horticulture grow light of claim 1, wherein, when the first-highest peak wavelength has a relative spectral value of 1, an entire wavelength range between the first-highest peak wavelength and the second-highest peak wavelength has a relative spectral value of at least 0.2.
Regarding Claim 3, Yamada teaches a first-highest peak wavelength in the range from 380nm - 560nm and a second-highest peak wavelength in the range from 685nm to 780nm ([0023 - 0024]). Yamada does not teach a first-highest peak wavelength in a range from 430 nm to 470 nm and a second-highest peak wavelength in a range from 560 nm to 660 nm. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the grow light taught by Yamada by using a first-highest peak wavelength in a range from 430 nm to 470 nm and a second-highest peak 
Regarding Claim 6, Yamada teaches, in Figure 5, the horticulture grow light of claim 1, wherein the quantity of the plurality of white LEDs is less than the quantity of the second plurality of white LEDs. Yamada does not teach the plurality of white LEDs is greater than the quantity of the second plurality of white LEDs. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the grow light taught by Yamada by having the plurality of white LEDs is greater than the quantity of the second plurality of white LEDs, since the number of LEDs in the grow light is a mere matter of design choice, and to adjust the growth cycle of the plant.
Regarding Claim 7, Yamada teaches, in Figure 4, the horticulture grow light of claim 1, wherein the first plurality of white LEDs (1a-1c) and the second plurality of white LEDs (2a-2c) are arranged in a plurality of alternating strips of the first plurality of white LEDs and the second plurality of white LEDs.
Regarding Claim 8, Yamada teaches, in Figure 5, the horticulture grow light of claim 1, wherein each of the first plurality of white LEDs is adjacent to at least two of the second plurality of white LEDs.
Regarding Claim 10, Yamada teaches the horticulture grow light of claim 1, further comprising a control module configured to automatically reconfigure the overall spectral composition based on a photoautotroph growth cycle ([0027, 0044]).
Regarding Claim 13, Yamada teaches, in Figure 5, the horticulture grow light of claim 1, wherein the first plurality of white LEDs and the second plurality of white LEDs are directly mounted on a substrate.
Regarding Claim 14, Yamada teaches, in Figure 5, the horticulture grow light of claim 1, wherein the first plurality of white LEDs and the second plurality of white LEDs are directly mounted on a substrate. Yamada does not teach wherein the first plurality of white LEDs are directly mounted on a first substrate, and the second plurality of white LEDs are directly mounted on a second substrate. Prior 
Regarding Claim 15, Yamada teaches, in Figures 1-4, a horticulture grow light (Abs) comprising a plurality of light engines (see Figure 5) comprises: a first plurality of white light emitting diodes (LEDs) (1A-1C) having a first color temperature ([0023]; warm white); a second plurality of far-red (2A-2C) having a second color temperature ([0024]), the second color temperature being different from the first color temperature; and a driver (3,4) configured to provide a first current (5) to the first plurality white LEDs and a second current (5) to the second plurality of white LEDs ([0026]), wherein, in a first mode, an overall spectral composition of the first plurality of white LEDs and the second plurality of white LEDs has a first-highest peak wavelength in a range from 400 nm to 510 nm and a second-highest peak wavelength in a range from 560 nm to 780 nm, and wherein the driver is configured to vary the first current and the second current to vary the first-highest peak wavelength and the second-highest peak wavelength ([0027]).
Yamada teaches the second plurality of LEDs are far-red LEDs. Yamada does not explicitly teach the second plurality of LEDs are white LEDs. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the grow light taught by Yamada by using a white LED for the second light source, since it is known in the art that white LEDs can emit far red light.
Yamada teaches a first-highest peak wavelength in the range from 380nm - 560nm and a second-highest peak wavelength in the range from 685nm to 780nm ([0023 - 0024]). Yamada does not teach a first-highest peak wavelength in a range from 400 nm to 510 nm and a second-highest peak wavelength in a range from 560 nm to 780 nm. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the grow light taught by Yamada by using a first-. 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (Pub. No.: US 2015/0128489); hereinafter referred to as “Yamada”, in view of Vilgiate (Patent No.: US 9,820,447).
Regarding Claim 4, Yamada teaches a driver (3) configured to provide a current to each of the first plurality of white LEDs and each of the second plurality of white LEDs. Yamada does not teach a first and a second driver. Vilgiate, in the same field of endeavor, teaches a first driver providing current to a first light source and a second driver providing current to a second light source (col 3, lines 18-20). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the grow light taught by Yamada by using a first and a second driver, to accurate control the first and second light sources.
Regarding Claim 9, Yamada teaches, in Figure 1, a driver (3) configured to provide a current to each of the first plurality of white LEDs and each of the second plurality of white LEDs. Yamada does not explicitly teach the driver is a DC driver and supplies the light sources with a current of at least 30mA. Vilgiate, in the same field endeavor, teaches a DC driver (claim 1) supplying the light sources with at least 30mA (col 5, lines 8-13). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the grow light taught by Yamada by using a DC driver supplying the light sources with at least 30mA, to tune the light intensity/spectral composition of the radiant energy of the emitted light (col 5, lines 8-13).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896